Citation Nr: 9921726	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  97-15 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to an evaluation in excess of 10 percent for 
chronic bursitis of the right shoulder with degenerative 
arthritis of the acromioclavicular joint with calcific 
tendonitis and roughening of the greater tuberosity, on 
appeal from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1996.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1996 rating 
determination by the Columbia, South Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
granted service connection for chronic bursitis of the right 
shoulder with degenerative arthritis of the acromioclavicular 
joint with calcific tendonitis and roughening of the greater 
tuberosity, evaluated as 10 percent disabling from July 1, 
1996.  

A January 1997 rating decision granted a temporary total 
rating for the veteran's service-connected right shoulder 
disability from January 6 through March 1, 1997, based on 
convalescence from surgery in January 1997, and then resumed 
the 10 percent schedular rating for this condition.  
Following the issuance of a statement of the case, however, 
the veteran did not file a substantive appeal with respect to 
this issue.  Accordingly, this issue is not before the Board 
for appellate review.

REMAND

The veteran contends that his service-connected right 
shoulder disability is more disabling than the current 10 
percent rating reflects.  Of record is an October 1996 VA 
general medical examination which the Board finds 
insufficient for evaluation purposes.  On examination the 
veteran was able to move his arm forward and backward with 
pain noted but was otherwise limited to 90 degrees.  Complete 
range of motion testing in all directions for the right 
shoulder was not accomplished.  Also, the examiner failed to 
express an opinion as to whether pain could significantly 
limit functional ability during flare-ups or when the right 
shoulder was used repeatedly over a period of time.  The 
circumstances of this claim, including the nature of the 
disability and the veteran's contentions on appeal, raise a 
question regarding the extent to which he has functional 
impairment due to pain and is thereby entitled to a higher 
rating on the basis of pain pursuant to 38 C.F.R. §§ 4.40, 
4.45 (1998).  The matter is discussed at length in DeLuca v. 
Brown, 8 Vet.App. 202 (1995) and Hicks v. Brown, 8 Vet.App. 
417 (1995), both of which are referred to the attention of 
the RO.

Therefore, the Board is compelled to find that reexamination 
of the veteran is necessary in the present case in order to 
allow for proper assessment of his right shoulder disability 
under 38 C.F.R. §§ 4.40, 4.45 (1998).  The Board further 
notes that as regards painful motion of the right shoulder, 
the provisions of 38 C.F.R. § 4.59 (1998) must be considered.  

The Board also notes that the present case involves the 
initial rating for the veteran's service-connected right 
shoulder disability.  The RO, in determining entitlement to a 
rating in excess of 10 percent for the service-connected 
right shoulder should therefore consider the appropriateness 
of assigning "staged" ratings.  In Fenderson v. West, 12. 
Vet.App. 119 (1999), the Court held that in the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability, separate ratings 
can be assigned for separate periods of time based on the 
facts found - "staged" ratings. 

Accordingly, these issues are REMANDED to the RO for the 
following:

1.  The RO should obtain any additional 
VA or private treatment records 
pertaining to the veteran's service-
connected right shoulder disability since 
January 1997.  These records should 
include hospital reports, physician 
treatment notes, and any other records 
not previously made a part of the claims 
folder.  Complete copies of all records 
should be associated with the claims 
folder.

2.  The veteran should thereafter be 
referred for VA orthopedic examination 
for the purpose of determining the 
current manifestations and severity of 
his service-connected right shoulder 
disability.  All indicated tests and 
studies, to include X-rays, should be 
conducted and all findings should be 
reported in detail.  The examination 
report should include a detailed account 
of all manifestations of each disability 
found to be present.  Range of motion 
studies should be specifically reported 
in degrees, in all directions.  The 
examiner should describe in detail the 
extent of all functional impairment due 
to the service-connected right shoulder 
disability which results from pain, 
particularly pain on motion.  
Considerations such as weakness, 
incoordination or reduction of endurance 
should be discussed to the extent 
necessary.  These determinations should, 
if feasible, be expressed in terms of 
additional range of motion loss.  
Additional limits on functional ability 
during flare-ups should also be 
expressed, in terms of additional degrees 
of limitation, if feasible.  The 
conclusion(s) of the examiner should 
reflect review of the claims folder and 
the discussion of pertinent evidence.

3.  Upon receipt of the examination 
report, the RO should review the report 
to ensure that it is adequate for rating 
purposes.  If not, the RO should return 
the examination report to the examining 
physician and request that all questions 
be answered.

4.  After the development requested above 
has been completed, the RO should again 
review the record.  All conclusions 
should be articulated, in light of the 
analysis set forth in DeLuca, Id. and 
Hicks, Id., and all other applicable VA 
regulations, including 38 C.F.R. §§ 4.40, 
4.45 and 4.59 (1998), should be 
specifically discussed well as all 
information added to the file since the 
last supplemental statement of the case.  
The RO should consider whether staged 
ratings are appropriate in this case, in 
accordance with the decision of the 
Court, discussed above.  If the decision 
remains adverse to the veteran, a 
supplemental statement of the case should 
be furnished and the veteran and his 
representative provided an opportunity to 
respond thereto

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  While this case is in remand 
status, the veteran is free to submit additional evidence and 
argument on the questions at issue.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


